DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to methods of treating a human by administering adeno-associated virus (AAV) therapy vector to a human who has been administered a saturating agent taken up by a reticuloendothelial system (RES).
Instant claims encompass administering a wide variety of saturating agents which can comprise carbohydrates, amino acids, lipids, vitamins, minerals and combinations thereof. Therefore the genus of saturating agents includes a wide variety of substances of different structure, composition and activity.
Instant specification though demonstrates the activity of only one saturating agent of known composition, INTRALIPID (see Examples 1-3).
Prior art provides examples of other saturating agents: for example, Snoyes et al (Molecular Therapy, 2006, vol.13, no.1: 98-107, cited from IDS) teach clodronate liposomes and phophatidylcholine liposomes as saturating agents, such liposomes have a define composition and structure.
The genus of saturating agents encompasses a large number of unknown structures and one of skilled in the art cannot reliably predict which member of the genus would successfully work as saturating agents, and which will not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The only species described in specification is INTRALIPID. Applicant fails to
describe representative members of Applicant's broadly claimed genus.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and
because the genus is highly variant, INTRALIPID is not sufficient to describe the claimed genus. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name INTRALIPID. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a composition of several compounds and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snoyes et al, above, and in further view of Jacobs et al (Pharmaceuticals, 2012, 5: 1372-1392) and Mansouri et al (Circulation Research, 2008, vol.103, no.5: 450-453).
Snoyes et al teach that empty phosphatidylcholine liposomes or intralipid, which is a lipid emulsion composed of triglycerides and phospholipids (see top paragraph on page 99, first column on page 100), block uptake of adenoviral vectors in the reticuloendothelial cells of a liver, therefore serving as saturating agents (see Abstract). Adenoviral vector is designed to increase production of apolipoprotein in liver and transgene expression was increased with the use of saturating agents (see Abstract, Figure 1, Tables 1-3). Such vector was introduced via bloodstream (see second column on page 105).
Snoyes et al do not teach using saturating agents with AAV vectors, or treating humans with dyslipidemia.
Jacobs et al teach that adeno-associated virus (AAV) vectors are preferable to adenoviral vectors for gene transfer because of lower immune response (see first paragraph on page 1378). Jacobs et al points out use of saturating agents such as phosphatidylcholine liposomes or Intralipid for improved gene transfection in the liver (see top part on page 1374).
Mansouri et al teach that apolipoprotein 5 transgenic expression provides atheroprotective role in dyslipidemia (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify method of Snoyes et al for treatment of humans with AAV vectors supplying gene for apolipoprotein 5 with pretreatment with intralipid as taught by Jacobs et al and Mansouri et al. One of the ordinary skill in the art would be motivated to do so, because Snoyes et al teach that pretreatment with intralipid increases gene expression in liver, Jacobs et al teach that AAV vectors can be used for gene transfer to liver and Mansouri et al suggests a gene to transfer for treatment of dyslipidemia in humans, motivating one of the ordinary skill in the art to pretreat human subject with intralipid before administering AAV vector, arriving at instant invention. Further it would be a matter of ordinary optimization to define triglyceride concentration in plasma of subjects before gene transfer or specific timing of administration of saturating agents as in claims 7 and 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,286,087 and in further view of Snoyes et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘087 recite methods of administering AAV vectors to humans, such method can be improved by pretreatment of the subject with intralipid as taught by Snoyes et al, above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,033,639 and in further view of Snoyes et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘639 recite methods of administering AAV vectors to humans, such method can be improved by pretreatment of the subject with intralipid as taught by Snoyes et al, above.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/337,744 (reference application) and in further view of Snoyes et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘744 recite methods of administering AAV vectors to humans, such method can be improved by pretreatment of the subject with intralipid as taught by Snoyes et al, above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/031,906 (reference application) and in further view of Snoyes et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘906 recite methods of administering AAV vectors to humans, such method can be improved by pretreatment of the subject with intralipid as taught by Snoyes et al, above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635